Title: To Benjamin Franklin from Samuel Wharton, 30 September 1767
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Philada. September 30th 1767.
I have not wrote to you, as often as my Inclinations would have induced me, as I have been engaged in a great Variety of Business,  Which has called me much from Home; But as I esteem it my Duty, to afford you every Piece of Intelligence, which respects his Majesty’s Interest, I give you the Trouble of this Letter.
I took the Liberty, both last Year and the Year before, of mentioning the absolute necessity, of the King’s Ministers giving Directions to Sir William Johnson, for the purchase of the Boundary, between the Indians and his Majesty’s Middle Colonies.
The Indians were spoke to, by Sir William Johnson, On this Matter, in the Year 1765 And They fixed with Him, Where it was to be, And several Times since, both Sir William and Mr. Croghan, in their publick Negociations, have assured Them, That They daily expected Orders from the King’s Ministers, for the Confirmation of it.
It is unnecessary for me, to make Use of Arguments, to prove the Propriety of a Boundary, being firmly settled, between the Natives And Us, As you must be Thoroughly convinced of it—all I now intend, is from unquestionable Facts to evince, That the Future Peace of those Colonies, actualy depends On the King’s Orders being expeditiously transmitted, for the purchase of it. Colonel Croghan has been three Months this Summer at Sir William Johnson’s, assisting Him in different Treatys with the Six Nations; At Which Times, He assured me, That He discovered a very great Uneasiness among Them, caused by the Irregularitys of the Traders, The Murder of their Warriors, And the Kings Subjects settling On Land, Not yet sold by Them.
The Senecas are greatly incensed, as They have lost many of Their Warriors And a few Days before Mr. Croghan left the Mohawk Country, several Expresses arrived from the Out Posts affording the very disagreable Intelligence, of the War Belt passing Thro’ the Western Tribes. In short, The Face of Indian affairs is so alarming, That Sir William Johnson judged it indispensably necessary for Himself to set off immediately, for the Seneca Country and That Mr. Croghan should proceed with all possible Dispatch to Fort Pitt, The Shawanese Villages, and Detroit, In Order, if practicable, To avert the impending Stroke.
In Mr. Croghan’s Route Thro’ this City (Where He stopped but a short Time) He received Dispatches, by Express, from the Commissary of Indian affairs, at Pittsburgh, confirming the bad News from Michelimacanac, Detroit &c. And informing Him, That He had just Then, received Advice from the Shawanese, That there was to be a very great Council held among Them, this Fall, To consist of Warriors from the Senecas, and twelve of the Western Tribes and That several Hundreds, were assembled.
The Receipt of this Letter hurried Mr. Croghan away And He went off with a Determination to go immediately to This Council, with a View, if possible, To compose the Warriors, Until such Time as decissive Orders could arrive from England.
There is no Other Method, I am persuaded, of preserving those Colonies from all the Horrors of an immediate Indian War, But by convincing the Natives, That the King’s Ministers were in Earnest, at the Time, Sir William Johnson treated with Them about the Boundary; For They have in their publick Councils said, That They cannot help thinking, That it is by the Government’s Permission, The White People have settled Over the Mountain and have murdered their Warriors On Their Own Land. In short, They have remarked with great Sagacity, That we have Laws for the Controul of Our People And That if the Nation realy meant to do Them Justice, They would either purchase the Land from Them Or Else remove their Subjects from it.
Indians, you well know Sir, are not always in a Temper to dispose of a large Part of their Country. What a Pity is it Therefore, That so fair an Opportunity should be lost, When the Crown might for a small Consideration purchase Land sufficient for Us to settle or hunt On, And at the same Time remove the present unfavorable Disposition of The Natives, by fixing a Line between Them And Us, beyond Which, No Englishman should presume to settle or hunt! As an Inhabitant of this Colony, Who has its future Tranquility Much at Heart And as a Merchant, indebted to Great Britain, Who has all his Property in the Indian Country—I hope you will pardon my Thus earnestly addressing you; For be assured, That if Orders are not sent Early this Winter to Sir William Johnson, To purchase the Boundary (an Object The Indians have long expected, as They so long ago fixed it, with Him) a general Indian War will infallibly happen Either this Winter Or Early in the Spring As the Indian Agents cannot any longer delude Them, with Promises, That a hunting Country shall be allotted for Them, To remain forever inviolate from the Inroads or Incroachments of the White People. I am with great Regard, Dear Sir your very affectionate Friend
Saml Wharton
